UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DIVERSIFIED RESOURCES, INC (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0687026 (I.R.S. Employer Identification Number) 1789 W. Littleton Blvd. Littleton, CO 80120 (303) 797-5417 (Address, including zip code, and telephone number, including area code, of registrant’sprincipal executive offices) Paul Laird 1789 W. Littleton Blvd. Littleton, CO 80120 (303) 797-5417 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to William T. Hart Hart & Hart, LLC 1624 Washington Street Denver, CO 80203 (303) 839-0061 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of each Proposed Proposed Class of Maximum Maximum Securities Amount Offering Aggregate Amount of to be to be Price Per Offering Registration Registered Registered Share (1) Price Fee Common stock (2) Total $ $ $ Offering price computed in accordance with Rule 457 (c). Shares of common stock offered by selling shareholders. Pursuant to Rule 416, this Registration Statement includes such indeterminate number of additional securities as may be required for issuance as a result of any stock dividends, stock splits or similar transactions. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of l933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Table of Contents PROSPECTUS DIVERSIFIED RESROUCES, INC. Common Stock By means of this prospectus a number of our shareholders are offering to sell up to 13,062,540 shares of our common stock. Our common stock is traded on the OTC Bulletin Board under the symbol “DDRI”.On September 30, 2014, the closing price of our common stock was $1.45. The shares owned by selling shareholders may be sold in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then current market price, or in negotiated transactions. We will not receive any proceeds from the sale of the common stock by the selling stockholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK.FOR A DESCRIPTION OF CERTAIN IMPORTANT FACTORS THAT SHOULD BE CONSIDERED BY PROSPECTIVE INVESTORS, SEE "RISK FACTORS" BEGINNING ON OF THIS PROSPECTUS. The date of this prospectus is , 2014. 3 Table of Contents PROSPECTUS SUMMARY We were incorporated on March 19, 2009 in Nevada.In 2009, we leased two unpatented mining claims located in Esmeralda County, Nevada.In January 2011, we staked an additional twenty unpatented mining claims in the same area.Due to the lack of capital, we no longer have any interest in these mining claims and we were inactive prior to November 2013. On November 21, 2013 we acquired 100% of the outstanding shares of NRG in exchange for 14,872,157 shares of our common stock. NRG was incorporated in Colorado in 2000, but was relatively inactive until December 2010.In December 2010, NRG acquired oil and gas wells, leases and other properties from Energy Oil and Gas, Inc.See the “Business” section of this prospectus for more information. The Offering By means of this prospectus: ● a number of the former shareholders of NRG are offering to sell up to 10,250,540 shares of our common stock which they acquired in connection with our acquisition of NRG; and ● persons that purchased 2,752,000 shares of our common stock in private offerings are offering to sell their shares. See the section of this prospectus entitled “Selling Shareholders” for more information. The purchase of the securities offered by this prospectus involves a high degree of risk.Risk factors include the lack of any relevant operating history, losses since we were incorporated, the possible need for us to sell shares of our common stock to raise capital and our auditors, in their report on our financial statements for the years ended October 31, 2013 and 2012 expressed substantial doubt as to our ability to continue as a going concern.See the “Risk Factors” section of this prospectus below for additional Risk Factors. As of the date of this prospectus, we had20,019,874 outstanding shares of common stock. Forward-Looking Statements This prospectus contains or incorporates by reference forward-looking statements, concerning our financial condition, results of operations and business.These statements include, among others: ● statements concerning the benefits that we expect will result from the business activities that we contemplate; and ● statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. 4 Table of Contents You can find many of these statements by looking for words such as “believes”, “expects”, “anticipates”, “estimates” or similar expressions used in this prospectus. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied.We caution you not to put undue reliance on these statements, which speak only as of the date of this prospectus. To the extent, the information contained in this prospectus, changes in any material respect, we will amend this prospectus. RISK FACTORS This section of the prospectus discloses all material risks known to us.We do not make, nor have we authorized any other person to make, any representation about the future market value of our common stock.In addition to the other information contained in this prospectus, the following factors should be considered carefully in evaluating an investment in our securities.If any of the risks discussed below materialize, our common stock could decline in value or become worthless. If we continue to suffer losses, we may not be able to stay in business.We suffered net losses of $(1,170,403) and $(842,219) during the years ended October 31, 2013 and October 31, 2012, respectively, and a net loss of $(1,112,039) during the nine months ended July 31, 2014.We had negative working capital in the amount of $(364,576) at July 31, 2014. Our failure to obtain capital may restrict operations.We may need additional capital to fund operating losses and to expand business.We do not know what the terms of any future capital raising may be but any future sale of equity securities would dilute the ownership of existing stockholders and could be at prices substantially below the price investors pay for the shares of common stock.Our failure to obtain the capital which is required may result in the slower implementation of our business plan.There can be no assurance that we will be able to obtain the capital needed. Drilling.Energy exploration is not an exact science, and involves a high degree of risk.The primary risk lies in the drilling of dry holes or drilling and completing wells that, though productive, do not produce oil/gas/natural gas liquids in sufficient amounts to return the amounts expended and produce a profit.Hazards, such as unusual or unexpected formation pressures, downhole fires, blowouts, loss of circulation of drilling fluids, malfunctioning of separation plants and systems and other conditions are involved in drilling and completing wells and, if such hazards are encountered, completion of any well may be substantially delayed or prevented.In addition, adverse weather conditions can hinder or delay operations, as can shortages of equipment and materials or unavailability of drilling, completion, and/or work-over rigs.Even though a well is completed and is found to be productive, water and/or other substances may be encountered in the well, which may impair or prevent production or marketing of oil, gas or gas liquids from the well. 5 Table of Contents Exploratory drilling involves substantially greater economic risks than development drilling because the percentage of wells completed as producing wells is usually less than with development drilling.Exploratory drilling itself can involve varying degrees of risk and can generally be divided into higher risk attempts to discover a reservoir in a completely unproven area or relatively lower risk efforts in areas not too distant from existing reservoirs.While exploration adjacent to or near existing reservoirs may be more likely to result in the discovery of oil, gas and natural gas liquids than in completely unproven areas, exploratory efforts are nevertheless high risk activities. Although the completion of a well is, to a certain extent, less risky than drilling, the process of completing a well is nevertheless associated with considerable risk.In addition, even if a well is completed as a producer, the well for a variety of reasons may not produce sufficient oil in order to repay the investment in the well.As a result, there is considerable economic risk associated with our activities. Economic Factors in Oil, Gas and Natural Gas Liquids Exploration.The acquisition, exploration and development of energy properties, and the production and sale of oil, natural gas and natural gas liquids are subject to many factors which are outside the Company’s control.These factors include, among others, general economic conditions, proximity to pipelines, oil import quotas, supply, demand, and price of other fuels and the regulation of production, refining, transportation, pricing, marketing and taxation by Federal, state, and local governmental authorities. Title Uncertainties.Interests that we may acquire in properties may be subject to royalty and overriding royalty interests, liens incident to operating agreements, liens for current taxes and other burdens and encumbrances, easements and other restrictions, any of which may subject us to future undetermined expenses.We do not intend to purchase title insurance, title memos, or title certificates for any leasehold interests it acquires.It is possible that, at some point, we will have to undertake title work involving substantial costs.In addition, it is possible that we may suffer title failures resulting in significant losses. Uninsured Risks.The drilling of wells involves hazards such as blowouts, unusual or unexpected formations, pressures or other conditions which could result in substantial losses or liabilities to third parties.We intend to acquire adequate insurance, or to be named as an insured under coverage acquired by others (e.g., the driller or operator), we may not be insured against all such losses because such insurance may not be available, premium costs may be deemed unduly high, or for other reasons.Accordingly, uninsured liabilities to third parties could result in the loss of funds or property. Government Regulation.Our operations are affected from time to time and in varying degrees by political developments and Federal and state laws and regulations regarding the development, production and sale of crude oil, natural gas and gas liquids.These regulations require permits for drilling of wells and also cover the spacing of wells, the prevention of waste, completion technologies and other matters.Rates of production of oil and gas have for many years been subject to Federal and state conservation laws and regulations and the petroleum industry is subject to Federal tax laws.In addition, the production of oil, natural gas and natural gas liquids may be interrupted or terminated by governmental authorities due to ecological, environmental and other considerations.Compliance with these regulations may require a significant capital commitment by and expense to us and may delay or otherwise adversely affect proposed operations. 6 Table of Contents From time to time legislation has been proposed relating to various conservation and other measures designed to decrease dependence on foreign oil.No prediction can be made as to what additional legislation may be proposed or enacted.Oil producers may face increasingly stringent regulation in the years ahead and a general hostility towards the oil and gas industry on the part of a portion of the public and of some public officials.Future regulation will probably be determined by a number of economic and political factors beyond our control or the oil and gas industry. Environmental Laws.Our activities will be subject to existing federal and state laws and regulations governing environmental quality and pollution control.Compliance with environmental requirements and reclamation laws imposed by Federal, state, and local governmental authorities may necessitate significant capital outlays and may materially affect earnings.It is impossible to predict the impact of environmental legislation and regulations (including regulations restricting access and surface use) on operations in the future although compliance may necessitate significant capital outlays, materially affect earning power or cause material changes in our intended business.In addition, we may be exposed to potential liability for pollution and other damages. Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in our securities and investors may find it difficult to sell their shares.Trades of our common stock are subject to Rule 15g-9 of the Securities and Exchange Commission, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. 7 Table of Contents MARKET FOR OUR COMMON STOCK Since November 2012, our common stock has been quoted on the OTCQB tier of the OTC Markets Group under the symbol “DDRI”.However, our common stock did not begin to trade until July 2013.The following shows the reported high and low prices for our common stock, based on information provided by the OTCQB, for the three months ended October 31, 2013.The over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Quarter Ended High Low October 31, 2013 $ $ January 31, 2014 $ $ April 30, 2014 $ $ July 31, 2014 $ $ Holders of our common stock are entitled to receive dividends as may be declared by the Board of Directors.Our Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid.We currently intend to retain any future earnings to finance future growth.Any future determination to pay dividends will be at the discretion of the board of directors and will depend on our financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. Our Articles of Incorporation authorize our Board of Directors to issue up to 50,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. As of the date of this prospectus, we had approximately 205 shareholders of record and 20,019,874 outstanding shares of common stock. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our financial statements included as part of this prospectus. We were incorporated on March 19, 2009 in Nevada.In 2009, we leased two unpatented mining claims located in Esmeralda County, Nevada.In January 2011, we staked an additional twenty unpatented mining claims in the same area.Due to the lack of capital, we no longer have any interest in the mining claims and we were inactive prior to November 2013. 8 Table of Contents On November 21, 2013 we acquired 100% of the outstanding shares of Natural Resource Group, Inc. in exchange for 14,872,157 shares of our common stock. Although, from a legal standpoint, we acquired NRG on November 21, 2013, for financial reporting purposes the acquisition of NRG constituted a recapitalization, and the acquisition was accounted for similar to a reverse merger, whereby NRG was deemed to have acquired us.Consequently, the historical financial statements of NRG are now our historical financial statements.From and after November 21, 2013, our financial statements will be consolidated with those of NRG, our wholly owned subsidiary. NRG was incorporated in Colorado in 2000, but was relatively inactive until December 2010.In December 2010, NRG acquired oil and gas wells, leases and other properties from Energy Oil and Gas, Inc. Results of Operations Material changes of certain items in our statements of operations included in our financial statements for the periods presented are discussed below. Year ended October 31, 2013 Compared to Year Ended October 31, 2012 For the year ended October 31, 2013 we reported a net loss of $(1,170,403) or $ (0.09) per share compared with a net loss of $ (842,219) or $ (0.06) per share for the year ended October 31, 2012.The increase in the net loss of $ 328,184 (39%) principally arises from the other income (expense) category in the statement of operations, primarily the loss on extinguishment of debt in the amount of $330,638. Operating revenues were $96,155 for the year ended October 31, 2013 compared with $79,104 for the year ended October 31, 2012.Operating revenues increased $17,051 (22%) for the year ended October 31, 2013 compared to the year ended October 31, 2012.Of that increase, our oil and gas revenues increased $6,704 (8%) and consulting fees of $10,347 accounted for the increase. The increase on oil and gas revenues is primarily attributable to increased prices for the oil and gas sold.We have, and will, provide consulting services for other entities; however, it is not considered a normal recurring business and not the primary focus of our business. Exploration costs, including dry holes, were $69,878 for the year ended October 31, 2013 compared with $69,718 for the year ended October 31, 2012, an increase of $160 (0.2%). The fluctuations are considered normal in the ordinary course of business. Lease operating expenses were $189,212 for the year ended October 31, 2013 compared with $117,357 for the year ended October 31, 2012.Lease operating expenses increased $71,855 (61%) for the year ended October 31, 2013 compared to the year ended October 31, 2012.The primary increase was at the Garcia Field in the amount of $55,084 in additional compression expenses combined with costs in the amount of $16,771at the Garcia Field and the DJ area.Increased compression expenses arose because we added additional compression facilities at the Garcia Field not present in 2012. The fluctuations are considered normal in the ordinary course of business. General and Administrative expenses were $494,845 for the year ended October 31, 2013 compared with $497,258 for the year ended October 31, 2012, a decrease of $2,413 (0.4%). The fluctuations are considered normal in the ordinary course of business. 9 Table of Contents Depreciation expense was $7,641 for the year ended October 31, 2013 compared with $1,148 for the year ended October 31, 2012, an increase of $6,493 (566%) and is a result of increased equipment in 2013 compared to 2012. Depletion expense was $13,800 for the year ended October 31, 2013 compared with $25,155 for the year ended October 31, 2012, a decrease of $11,355 (45%) and is primarily a function of decreased production combined with changes in estimated reserves for the calculation.The fluctuations are considered normal in the ordinary course of business. Impairments and abandonments were $0 for the year ended October 31, 2013 compared with $120,798 for the year ended October 31, 2012, a decrease of $120,798 because we did not incur impairments or abandon any properties in 2013. Accretion expense was $20,800 for the year ended October 31, 2013 compared with $19,245 for the year ended October 31, 2012, an increase of $1,555 (8%). The fluctuations are considered normal in the ordinary course of business. We incurred losses on the extinguishment of debt in the amount of $330,638 for the year ended October 31, 2013, compared with $0 for the year ended October 31, 2012.The increase arose because we settled certain obligations using our Common Stock in 2013 and such settlements were not present in 2012. We incurred losses on the sale of equipment in the amount of $13,158 for the year ended October 31, 2013, compared with $0 for the year ended October 31, 2012. The increase arose because we did not dispose of any assets in 2012. Interest expense was $126,586 for the year ended October 31, 2013, compared with $70,644 for the year ended October 31, 2012, an increase of $55,942 (79%).The increase is directly attributable to the increased amount of loans outstanding during 2013 compared to 2012. For the three months ended July 31, 2014 compared to the three months ended July 31, 2013 For the three months endedJuly 31, 2014 we reported a loss of $(396,179) or $(0.02) per share compared to a net loss of $(719,693) or $(0.05) per share for the three months ended July 31, 2013. The decrease in the net loss of $(323,514) principally resulted from a loss of $330,638 on disposition of assets during the three months ending July 31, 2013, with no comparable loss in 2014. Oil and gas sales were $46,352 and $17,831 for the three months ending July 31, 2014 and 2013 respectively; an increase of $28,521 (160%).The increase is principally attributable to the timing of when the loads were picked up by the transportation company. Exploration costs were $0 and $16,500 for the three months ending July 31, 2014 and 2013 respectively; a decrease of $16,500 (100%).The company did not incur any exploration activities during three months ended July 31, 2014. Lease operating expenses were $84,205 and $101,046 for the three months ending July 31, 2014 and 2013 respectively; a decrease of $16,841 (17%).The decrease is principally attributable to additional compressor leases at the Garcia Field.Increased compression expenses arose because the Company added additional compression facilities at the Garcia Field during three months ended July 31, 2013. The fluctuations are considered normal in the ordinary course of business. 10 Table of Contents General and administrative expenses were $335,287 and $247,772 for the three months ending July 31, 2014 and 2013 respectively; an increase of $87,515 (35%).Professional services and other consultants accounted for approximately $70,000 of the increase and the balance of $17,515 consisted of miscellaneous general and administrative expenses.The increase in professional and consulting services is attributable to becoming a public company in period ending July 31, 2014 versus being a private company in the same period in 2013.The increase in other miscellaneous expenses is considered normal in the ordinary course of business. Depreciation expense was $3,820 and $1,216 for the three months ending July 31, 2014 and 2013 respectively; an increase of $2,604 (214%). The increase arises from the Company adding additional equipment in the 2014 period. Depletion expense was $9,974 and $3,000 for the three months ending July 31, 2014 and 2013 respectively; an increase of $6,974 (232%). The increase arises from the increased production in 2014 period. Accretion expense was $2,000 and $5,200 for the three months ending July 31, 2014 and 2013 respectively; a decrease of $3,200 (62%).The decrease is a result of changes in the estimated asset retirement obligation assumptions. Loss on debt extinguishment was $0 and $330,638 for the three months ending July 31, 2014 and 2013 respectively; a decrease of $330,638 (100%).The Company did not incur any loss on debt extinguishment during three months ended July 31, 2014. Interest expense was $7,245 and $32,152 for the three months ending July 31, 2014 and 2013 respectively; a decrease of $24,907 (77%). The decrease arises from decreased amortization of the debt discount which concluded in January 2014. For the nine months ended July 31, 2014 compared to the nine months ended July 31, 2013 For the nine months endedJuly 31, 2014 we reported a loss of $(1,112,039) or $(0.06) per share compared with a net loss of $(986,549) or $(0.07) per share for the nine months ended July 31, 2013. The increase in the net loss of $(125,490) principally arises from increased operations and costs associated with becoming a public company in the period ending July 31, 2014 versus being a private company in the same period in 2013. Oil and gas sales were $68,992 and $49,944 for the nine months ending July 31, 2014 and 2013 respectively; an increase of $19,048 (38%).The change is primarily due to the timing of when Oil was picked up by the transportation company. Exploration costs were $41,801 and $49,520 for the nine months ending July 31, 2014 and 2013 respectively; a decrease of $7,719 (16%).The decrease is principally attributable to decreased exploration activities during 2014. Lease operating expenses were $206,223 and $137,576 for the nine months ending July 31, 2014 and 2013 respectively; an increase of $68,647 (50%). The increase is principally attributable to additional compressor leases at the Garcia Field. Increased compression expenses arose because the Company added additional compression facilities at the Garcia Field not present throughout 2013. The fluctuations are considered normal in the ordinary course of business. 11 Table of Contents General and administrative expenses were $850,909 and $362,872 for the nine months ending July 31, 2014 and 2013 respectively; an increase of $488,037 (134%).The following table summarizes the fluctuations. Professional Fees $ Land, exploration and engineering consultants Travel Financial public relations consultants Insurance Filing fees and stock transfer costs Miscellaneous other $ Professional fees, land, exploration and engineering consultants, financial public relation consultants and filing fees and stock transfer costs increases are a result of the Company becoming public in the nine months ending July 31, 2014 as opposed to being private in the nine months ending July 31, 2013 and are considered normal in the ordinary course of business. In addition, during the nine months ending July 31, 2014, the Company paid consulting fee in relations to the fund raising activates. Increases in insurance, filing fees, and miscellaneous costs are considered normal in the ordinary course of business. Depreciation expense was $11,178 and $3,184 for the nine months ending July 31, 2014 and 2013 respectively; an increase of $7,994 (251%). The increase arises from the Company adding additional equipment in the 2014 period. Depletion expense was $14,074 and $10,400 for the nine months ending July 31, 2014 and 2013 respectively; an increase of $3,674 (35%). The increase resulted from the increased production in 2014 period. Accretion expense was $6,000 and $15,600 for the nine months ending July 31, 2014 and 2013 respectively; a decrease of $9,600 (62%).The decrease is a result of changes in the estimated asset retirement obligation assumptions. The Company incurred a loss on the disposal of oil and gas compression equipment in the nine months ended July 31, 2013 of $34,480, and $0 in the nine months ending July 31, 2014 because the Company did not have any disposals in the 2014 period. Loss on debt extinguishment was $0 and $330,638 for the nine months ending July 31, 2014 and 2013 respectively; a decrease of $330,638 (100%).The company did not incur any loss on debt extinguishment during nine months ended July 31, 2014. Interest expense was $50,846 and $92,219 for the nine months ending July 31, 2014 and 2013 respectively; a decrease of $41,373 (45%). The decrease arises from decreased amortization of the debt discount which concluded in January 2014. 12 Table of Contents Trends The factors that will most significantly affect future operating results will be: ● the sale prices of crude oil; ● the amount of production from oil, gas and gas liquids wells in which we have an interest; ● lease operating expenses; ● the availability of drilling rigs, drill pipe and other supplies and equipment required to drill and complete oil wells; and ● corporate overhead costs. Revenues will also be significantly affected by our ability to maintain and increase oil, gas and natural gas liquids production. Other than the foregoing, we do not know of any trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on our revenues or expenses. Liquidity and Capital Resources Our sources and (uses) of funds for the years ended October 31, 2013 and 2012 are shown below: YearsEnded October 31, Net cash (used in) operations $ ) $ ) Proceeds from sale of assets - Purchase of property equipment ) ) Purchases of oil and gas properties ) ) Proceeds from the sale of common stock Proceeds from notes payable Payments on notes payable ) ) Payments on related party notes payable ) ) Net increase (decrease) in cash $ $ ) 13 Table of Contents Our sources and (uses) of funds for the nine months ended July 31, 2014 and 2013 are shown below: Nine Months endedJuly 31, Cash used in operations $ ) $ ) Proceeds from sale of assets Purchase of oil and gas properties ) Purchase of equipment ) ) Sale of common stock Loans Payment on notes payable ) ) Net increase in cash $ $ Between October 1,2013 and August 31, 2014 we raised $1,511,250 from the sale of 2,742,500 shares of our common stock (at prices of $1.00, $0.80 and $0.50 per share) in private offerings. As of August 31, 2014, operating expenses were approximately $95,600 per month, which amount includes salaries and other corporate overhead, but excludes lease operating and interest expenses. See Notes 5 and 6 to the July 31, 2014 financial statements included as part of this prospectus for information concerning our outstanding loans. We estimate our capital requirements for the twelve months ending August 31, 2015 will be as follows: · Drilling, completing, and well work-overs $ · Seismic work $ Any cash generated by operations, after payment of general, administrative and lease operating expenses, will be used to drill and, if warranted, complete oil/gas/ngl wells, acquire oil and gas leases covering lands which are believed to be favorable for the production of oil, gas, and natural gas liquids, and to fund working capital reserves.Our capital expenditure plans are subject to periodic revision based upon the availability of funds and expected return on investment. It is expected that our principal source of cash flow will be from the sale of crude oil, natural gas and natural gas liquids which are depleting assets. Cash flow from the sale of oil/gas/ngl production depends upon the quantity of production and the price obtained for the production.An increase in prices will permit us to finance operations to a greater extent with internally generated funds, may allow us to obtain equity financing more easily or on better terms.However, price increases heighten the competition for oil prospects, increase the costs of exploration and development, and, because of potential price declines, increase the risks associated with the purchase of producing properties during times that prices are at higher levels. 14 Table of Contents A decline in hydrocarbon prices (i) will reduce cash flow which in turn will reduce the funds available for exploring for and replacing reserves, (ii) will increase the difficulty of obtaining equity and debt financing and worsen the terms on which such financing may be obtained, (iii) will reduce the number ofprospects which have reasonable economic terms, (iv) may cause us to permit leases to expire based upon the value of potentialreserves in relation to the costs of exploration, (v) may result in marginally productive wells being abandoned as non-commercial, and (vi) may increase the difficulty of obtaining financing. However, price declines reduce the competition for oil properties and correspondingly reduce the prices paid for leases and prospects. Although we plan to generate profits by acquiring, drilling and/or completing productive wells, we need to obtain additional capital to continue operating.However, we plan to obtain the funds required to drill, and if warranted, complete new wells with any net cash generated by operations, through the sale of securities, from loans from third parties or from third parties willing to pay our share of the cost of drilling and completing the wells as partners/participants in the resulting wells.We do not have any commitments or arrangements from any person to provide it with any additional capital.We may not be successful in raising the capital needed to drill oil wells.Any wells which may be drilled may not produce oil. Other than as disclosed above, we do not know of any: ● trends, demands, commitments, events or uncertainties that will result in, or that are reasonably likely to result in, any material increase or decrease in liquidity; or ● significant changes in expected sources and uses of cash. Contractual Obligations Our material future contractual obligations as of October 31, 2013 were as follows: Description Total Thereafter Repayment of loans $ Our material future contractual obligations as of July 31, 2014 were as follows: Description Total Thereafter Repayment of loans $ 15 Table of Contents Critical Accounting Policies and New Accounting Pronouncements See Note 1 to the October 31, 2013 and Note 3 to the July 31, 2014, financial statements included as part of this prospectus for a description of our critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. BUSINESS We were incorporated on March 19, 2009 in Nevada.In 2009, we leased two unpatented mining claims located in Esmeralda County, Nevada.In January 2011, we staked an additional twenty unpatented mining claims in the same area.According to the lease, the additional mining claims were subject to the lease and we agreed to pay the lessor annual royalty payments.We did not pay the annual royalty of $10,000 which was due on June 15, 2012.As a result, our lease on the mining claims terminated.Due to the lack of capital, we were inactive prior to November 2013. On November 21, 2013 we acquired all of the outstanding shares of Natural Resource Group, Inc. (“NRG”) in exchange for 14,872,157 shares of our common stock. In connection with the acquisition: ● Paul Laird, Duane Bacon, Roger May, and Albert McMullin were appointed as our officers and/or directors; ● Philip F. Grey resigned as our officer; ● Mr. Grey sold 2,680,033 shares of our common stock to us for nominal consideration.The shares purchased from Mr. Grey were returned to the status of authorized but unissued shares; ● the former shareholders of NRG now own 85% of outstanding shares of common stock; and ● NRG became our wholly owned subsidiary. Unless otherwise indicated, all references to us include the operations of NRG. Overview of Natural Resource Group NRG was incorporated in Colorado in 2000 but was relatively inactive until December 2010. In December 2010 NRG acquired oil and gas properties from Energy Oil and Gas, Inc. for 2,500,000 shares of its common stock and a promissory note in the principal amount of $360,000.As of September 30, 2014, the principal amount of this note was $107,070. 16 Table of Contents Included as part of the acquisition were: Garcia Field ● leases covering 4,600 gross (4,600 net) acres, ● four wells which produce natural gas and naturals gas liquids; ● a refrigeration/compression plant which separates natural gas liquids from gas produced from the four wells; and ● one injection well; Denver-Julesburg Basin ● leases covering 1,400 gross (1,400 net) acres, ● three shut-in wells which need to be recompleted; and ● three producing oil and gas wells. Subsequent to December 2010 leases, covering 160 acres in the Garcia Field were sold and leases covering 960 acres in the Garcia Field expired. Garcia Field We have a 100% working interest (81.25% net revenue interest) in oil and gas leases covering 4,600 acres in the Garcia Field. The Garcia Field is located in Las Animas County approximately 10 miles from Trinidad, Colorado.The Garcia Field was first discovered in 1940 when the Maldonado #1, produced 500 mcf per day of gas from the Niobrara formation. A stripping plant separated natural gas liquids from the gas and was operational for eight years until the Maldonado #1 was plugged in 1948.Between 1978 and 1982 twenty wells were drilled, tested for initial production and shut-in. Since there was no natural gas transportation line in the area, the wells were never produced.Additionally, until Energy Oil and Gas acquired the field in 2005 no natural gas liquids were produced commercially.In 2003, the entire field was force plugged as required by the state of Colorado, except for three wells which Energy Oil and Gas acquired from the state.Energy Oil and Gas subsequently drilled two additional wells and installed a new separation plant.Four of the five wells acquired from Energy Oil and Gas are currently producing a combined total of 110 mcf of gas per day.Two gallons of 1500 BTU natural gas liquids can be separated from each mcf of gas.The natural gas liquids are sold to a third party at a price, as of the date of this prospectus, of $1.15 per gallon. The fifth well is used to re-inject the gas back into the Apishapa and Niobrara formations since, as of the date of this prospectus, our wells were still not connected to a gathering line which is needed to transport the gas to commercial markets.Kinder Morgan (KM) has a transportation line approximately eight miles north of the field.We believe there is enough capacity in KM’s transportation line to transport gas produced from our wells.However, to connect our wells to the KM line, we will need to install an eight mile long gathering system at an estimated cost of $1,000,000, which includes a tap fee. 17 Table of Contents In 2012 we installed new equipment at its refrigeration/compression plant.We expect that the new equipment will increase the yield of natural gas liquids to 3.5 gallons per mcf. In 2012 we drilled a shallow (1,600 foot) well in the field.As of the date of this prospectus, the well was in the process of completion. The gas from our wells has a BTU content of approximately 1,500.It is our belief that there is a productive oil formation in the Garcia Field since, from data acquired throughout the United States, it is apparent that no 1500 BTU gas has ever been produced in an area not associated with oil production. As of August 31, 2014, we were in the process of permitting three well locations.The new wells will be drilled to a depth of approximately 2,000 feet for the shallow natural gas liquid wells and up to 7,000 feet for deep wells which will be drilled to determine if commercial reserves of oil exist. Each well will take approximately 7-14 days to drill and complete. The drilling and completion costs for each well is estimated to be $75,000 for the shallow wells and up to $400,000 for the deep wells. Participation Agreement During the year ended October 31, 2012, we borrowed $250,000 from an unrelated third party.In consideration for making the loan, the lender was assigned a 1% overriding royalty interest in the Garcia field, as well as a net profits interest in our four producing wells in the field and the three additional wells we plan to drill in the field. The net profits interest is equal to 20% of the gross proceeds from the sale of oil, gas or natural gas liquids from the four producing wells and the three additional wells to be drilled in the Garcia field, reduced by 20% of the following expenditures: ● any overriding royalties or other burden on production, not to exceed a 20% of gross production; ● production, severance and similar taxes assessed on production; ● costs reasonably incurred to process the production; and ● costs reasonably incurred in the transportation, delivery, storage and marketing of the production. Denver/Julesburg Basin We have a 100% working interest (80% net revenue interest) in oil and gas leases covering 920 acres in the Denver/Julesburg (“D-J”) Basin and the working and net revenue interests in the wells shown below: 18 Table of Contents Well Name Working Interest Net RevenueInterest Shannon Roberts 1 75 % % Shannon Roberts 2-3-4 % % Lewton F Unit % % UPPR Nichols % % The reservoir rocks in the D-J Basin are Cretaceous sandstones, shales, and limestones deposited under marine conditions in the Western Interior Seaway.The oil and gas is contained within Cretaceous formations in the deepest part of the Basin, where the rocks were subject to enough heat and pressure to generate oil and gas from organic material in the rock. Most of the producing formations are considered “tight,” having low natural permeability. The D-J Basin was one of the first oil and gas fields where extensive hydraulic fracturing was performed routinely and successfully on thousands of wells. In 2009, the US Energy Information Administration listed the Wattenberg Field (a primary field within the D-J Basin) as the 10th largest gas field in the United States in terms of remaining proved gas reserves, and 13th in remaining proved oil/condensate reserves. Major operators in the field include Noble Energy, Anadarko Petroleum Corporation, Continental, Whiting Petroleum, and EnCana. As of June 30, 2014 the producing wells acquired from Energy Oil and Gas were collectively producing approximately five bbls of oil and 32 mcf of gas per day. We plan to hydraulically fracture our wells in the D-J Basin at a cost of approximately $35,000 per well.Hydraulic fracturing involves the process of pumping a mixture into a formation to create pores and fractures, thereby improving the porosity of the formation and increasing the flow of oil and gas.The mixture consists primarily of water and sand, with nominal amounts of other ingredients.This mixture is injected into wells at pressures of 4,500-6,000 pounds per square inch. In 2013 we acquired a 640 acre lease (100% working interest, 80% net revenue interest) in the D-J Basin. Horseshoe – Gallup Field On June 6, 2014, we entered into an agreement with an independent oil and gas company to acquire oil and gas properties consisting of producing oil and gas wells and oil and gas lease. The purchase price for the oil and gas properties was to be payable in cash of $6,000,000, and 900,000 restricted shares of our common stock. On August 7, 2014 the agreement was amended such that we would acquire all of the outstanding shares of the independent oil and gas company for the same price. On October 7, 2014 we reached a new agreement with the independent oil and gas company which replaced, in its entirety, the June 6, 2014 agreement and the August 7, 2014 amendment. Pursuant to the terms of the new agreement, we will acquire approximately 98% of the outstanding shares of the independent oil and gas company for cash of $500,000, 900,000 restricted shares of our common stock, a promissory note in the principal amount of approximately $1,800,000 and the assumption of liabilities of the independent oil and gas company in the approximate amount of $1,700,000 (subject to adjustment for unknown liabilities).The note will be effective when certain leases covering Indian tribal lands have been issued.The note will bear interest at 5% a year and will be payable in October 2016. 19 Table of Contents The assets of the independent oil and gas company consist of: ● 48 producing oil and gas wells, all of which we will operate after closing; ● leases covering approximately 10,400 gross and net acres; and ● miscellaneous equipment. If the acquisition is completed, we will have: ● an average working interest of approximately 100% (80% net revenue interest) in the 48 producing wells; and ● an average 100% working interest (80% net revenue interest) in the oil and gas leases. The oil and gas properties are located in the Horseshoe-Gallup field in San Juan County, New Mexico. Production/Drilling/Leasehold Information The following table shows net production of oil and gas, average sales prices and average production costs for the periods indicated: Years Ended October 31, Production: Oil (Bbls) Gas (Mcf) Natural Gas Liquids (gallons) Average sales price: Oil ($/Bbl1) $ $ $ Gas ($/Mcf2) $ $ $ Natural Gas Liquids ($/gal) $ $ $ Average production cost per BOE3 $ $ $ 1 “Bbl” refers to one stock tank barrel, or 42 U.S. gallons liquid volume in reference to crude oil or other liquid hydrocarbons. 2 “Mcf” refers to one thousand cubic feet of natural gas. 3 “BOE” refers to barrel of oil equivalent, which combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. One barrel of natural gas liquids is assumed to equal 0.61 barrel of oil. 20 Table of Contents Production costs generally include pumping fees, maintenance, repairs, labor, utilities and administrative overhead.Taxes on production, including ad valorem and severance taxes, are not included in production costs.We are not obligated to provide a fixed and determined quantity of oil or gas to any third party in the future.During the last three fiscal years, we have not had, nor do we now have, any long-term supply or similar agreement with any government or governmental authority. The following shows our drilling activity for the three years ended October 31, 2013. October 31, Gross Net Gross Net Gross Net Development Wells: Productive 1 1 1 Nonproductive Productive Wells: Productive Nonproductive As of August 31, 2014 we were not drilling or reworking any oil or gas wells, and one well in the Garcia Field was awaiting completion. The following table shows, as of August 31, 2014, our producing wells, developed acreage, and undeveloped acreage, excluding service (injection and disposal) wells: Productive Wells Developed Acreage Undeveloped Acreage(1) Location Gross Net Gross Net Gross Net Colorado: Garcia Field 5 5 D-J Basin 4 3 Undeveloped acreage includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. 21 Table of Contents The following table shows, as of August 31, 2014, the status of our gross acreage: Location Held by Production Not Held by Production Colorado: Garcia Field D-J Basin Acres that are Held by Production remain in force so long as oil or gas is produced from one or more wells on the particular lease. Leased acres that are not Held by Production require annual rental payments to maintain the lease until the first to occur of the following: the expiration of the lease or the time oil or gas is produced from one or more wells drilled on the leased acreage. At the time oil or gas is produced from wells drilled on the leased acreage, the lease is considered to be Held by Production. The following table shows the years our leases, which are not Held By Production, will expire, unless a productive oil or gas well is drilled on the lease. Leased Acres Expiration of Lease 7/22/2015 During the year ending August 31, 2015, we plan to: ● recomplete the three shut-in wells acquired from Energy Oil and Gas, at a cost of approximately $130,000 per well; ● drill up to eight additional wells to the Sussex formation (5,700 feet) in the D-J Basin. The cost to drill, and if warranted complete, each well will be approximately $350,000; and ● drill at least one well in the D-J Basin to the Codell/Niobrara formations (7,800 feet).The cost to drill, and if warranted complete, the well will be approximately $800,000. Proved Reserves Below are estimates of NRG’s net proved reserves as of October 31, 2013, net to our interest. All of NRG’s proved reserves are located in Colorado. Estimates of volumes of proved reserves at October 31, 2013 are presented in barrels (Bbls) for oil and, for natural gas, in millions of cubic feet (Mcf) at the official temperature and pressure bases of the areas in which the gas reserves are located. 22 Table of Contents Oil Gas NGL (Bbls) (Mcf) Gallons Proved Developed: Producing Non-Producing Proved Undeveloped ‘‘Bbl’’ refers to one stock tank barrel, or 42 U.S. gallons liquid volume, in reference to crude oil or other liquid hydrocarbons. ‘‘Mcf’’ refers to one thousand cubic feet. A BOE (i.e., barrel of oil equivalent) combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. Below are estimates of the Company’s present value of estimated future net revenues from proved reserves based upon the standardized measure of discounted future net cash flows relating to proved oil and gas reserves in accordance with the provisions of Accounting Standards Codification Topic 932, Extractive Activities—Oil and Gas. The standardized measure of discounted future net cash flows is determined by using estimated quantities of proved reserves and the periods in which they are expected to be developed and produced based on period-end economic conditions. The estimated future production is based upon benchmark prices that reflect the unweighted arithmetic average of the first-day-of-the-month price for oil and gas during the year ended October 31, 2013. The resulting estimated future cash inflows are then reduced by estimated future costs to develop and produce reserves based on period-end cost levels. No deduction has been made for depletion, depreciation or for indirect costs, such as general corporate overhead. Present values were computed by discounting future net revenues by 10% per year. Future cash inflows $ Deductions (including estimated taxes) ) Future net cash flow Discount to present value ) Discounted future net cash flow $ Gustavson Associates, LLC prepared the estimates of NRG’s proved reserves, future production and income attributable to NRG’s leasehold interests in the Garcia Field as of October 31, 2013.Gustavson Associates is an independent petroleum engineering firm that provides petroleum consulting services to the oil and gas industry.The estimates of drilled reserves, future production and income attributable to certain leasehold and royalty interests are based on technical analysis conducted by engineers employed at Gustavson Associates. Letha C. Lencioni was the technical person primarily responsible for overseeing the preparation of the reserve report for the Garcia Field.Ms. Lencioni earned a Bachelor’s Degree in Petroleum Engineering in 1980 from Tulsa University and has more than 30 years of practical experience in the estimation and evaluation of petroleum reserves.Gustavson Associates has more than 30 years of practical experience in the estimation and evaluation of petroleum reserves. 23 Table of Contents McCartney Engineering, LLC prepared the estimates of NRG’s proved reserves, future production and income attributable to NRG’s leasehold interests in the D-J Basis as of October 31, 2013. McCartney Engineering is an independent petroleum engineering firm that provides petroleum consulting services to the oil and gas industry.The estimates of drilled reserves, future production and income attributable to certain leasehold and royalty interests are based on technical analysis conducted by engineers employed at McCartney Engineering. Jack A. McCartney was the technical person primarily responsible for overseeing the preparation of the reserve report for the D-J Basin.Mr. McCartney earned a Bachelor’s Degree in Petroleum Engineering from Colorado School of Mines in 1965 and a Master’s Degree in Engineering in 1971 from Colorado School of Mines.McCartney Engineering has more than 40 years of practical experience in the estimation and evaluation of petroleum reserves. Paul Laird, our Chief Executive Officer, oversaw the preparation of the reserve estimates by McCartney Engineering, LLC and Gustavson Associates, LLC.Mr. Laird has over 30 years’ experience in oil and gas exploration and development.We do not have a reserve committee and do not have any specific internal controls regarding the estimates of reserves. Proved reserves include only those amounts which we reasonably expect to recover in the future from known oil and gas reservoirs under existing economic and operating conditions, at current prices and costs, under existing regulatory practices and with existing technology. Accordingly, any changes in prices, operating and development costs, regulations, technology or other factors could significantly increase or decrease estimates of proved reserves. Proved reserves were estimated by performance methods, the volumetric method, analogy, or a combination of methods utilizing present economic conditions and limited to those proved reserves economically recoverable. The performance methods include decline curve analysis that utilize extrapolations of historical production and pressure data available through October 31, 2013 in those cases where such data were considered to be definitive. Forecasts for future production rates are based on historical performance from wells currently on production in the region with an economic cut-off for production based upon the projected net revenue being equal to the projected operating expenses. No further reserves or valuation were given to any wells beyond their economic cut-off. Where no production decline trends have been established due to the limited historical production records from wells on the properties, surrounding wells historical production records were used and extrapolated to wells of the property.Where applicable, the actual calculated present decline rate of any well was used to determine future production volumes to be economically recovered. The calculated present rate of decline was then used to determine the present economic life of the production from the reservoir. For wells currently on production, forecasts of future production rates were based on historical performance data. If no production decline trend has been established, future production rates were held constant, or adjusted for the effects of curtailment where appropriate, until a decline in ability to produce was anticipated. An estimated rate of decline was then applied to economic depletion of the reserves. If a decline trend has been established, this trend was used as the basis for estimating future production rates. 24 Table of Contents Proved developed non-producing and undeveloped reserves were estimated primarily by the performance and historical extrapolation methods. Test data and other related information were used to estimate the anticipated initial production rates from those wells or locations that are not currently producing. For reserves not yet on production, sales were estimated to commence at a date determined to be reasonable. In general, the volume of production from oil and gas properties declines as reserves are depleted. Except to the extent we acquire additional properties containing proved reserves or conducts successful exploration and development activities, or both, proved reserves will decline as reserves are produced.Accordingly, volumes generated from future activities are highly dependent upon the level of success in acquiring or finding additional reserves and the costs incurred in doing so. Future Operations We plan to evaluate other undeveloped oil prospects and participate in drilling activities on those prospects which, in management’s opinion, are favorable for the production of oil, gas and natural gas liquids.Initially, we plan to concentrate its activities in the Garcia and Wattenberg fields in Colorado.Our strategy is to acquire prospects in or adjacent to existing fields with further development potential and minimal risk in the same area. The extent of our activities will primarily be dependent upon available capital. If we believe a geographical area indicates geological and economic potential, we will attempt to acquire leases or other interests in the area.We may then attempt to sell portions of our leasehold interests in a prospect to third parties, thus sharing the risks and rewards of the exploration and development of the prospect with the other owners.One or more wells may be drilled on a prospect, and if the results indicate the presence of sufficient oil reserves, additional wells may be drilled on the prospect. We may also: ● acquire a working interest in one or more prospects from others and participate with the other working interest owners in drilling and if warranted, completing oil wells on a prospect; ● purchase producing oilproperties; ● enter into farm-in agreements with third parties. A farm-in agreement will obligate us to pay the cost of drilling, and if warranted completing a well, in return for a majority of the working and net revenue interest in the well; or ● enter into joint ventures with third party holders of mineral rights. Our activities will primarily be dependent upon available financing. 25 Table of Contents Title to properties which may be acquired will be subject to one or more of the following: royalty, overriding royalty, carried, net profits, working and other similar interests and contractual arrangements customary in the oil industry; liens for current taxes not yet due; and other encumbrances.In the case of undeveloped properties, investigation of record title will be made at the time of acquisition.Title reviews will be obtained before commencement of drilling operations. Although we normally obtain title reports for oil leases we acquires, we have not in the past, and may not in the future, obtain title opinions pertaining to leases.A title report shows the history of a particular oil and gas lease, as shown by the records of the county clerk and recorder, state oil or gas commission, or the Bureau of Land Management, depending on the nature of the lease.In contrast, in a title opinion, an attorney expresses an opinion as to the persons or persons owning interests in a particular oil and gas lease. Government Regulation Although the sale of oil will not be regulated, federal, state and local agencies have promulgated extensive rules and regulations applicable to oil exploration, production and related operations. Most states, including Colorado, require permits for drilling operations, drilling bonds and the filing of reports concerning operations and impose other requirements relating to the exploration of oil. Colorado and other states also have statutes or regulations addressing conservation matters including provisions for the unitization or pooling of oil properties, the establishment of maximum rates of production from oil wells and the regulation of spacing, plugging and abandonment of such wells.The statutes and regulations of Colorado and other states limit the rate at which oil is produced from wells.The federal and state regulatory burden on the oil industry increases costs of doing business and affects profitability. Because these rules and regulations are amended or reinterpreted frequently, we are unable to predict the future cost or impact of complying with those laws. As with the oil and natural gas industry in general, our properties are subject to extensive and changing federal, state and local laws and regulations designed to protect and preserve natural resources and the environment.The recent trend in environmental legislation and regulation is generally toward stricter standards, and this trend is likely to continue.These laws and regulations often require a permit or other authorization before construction or drilling commences and for certain other activities; limit or prohibit access, seismic acquisition, construction, drilling and other activities on certain lands lying within wilderness and other protected areas; impose substantial liabilities for pollution resulting from our operations; and require the reclamation of certain lands. The permits required for many of our operations are subject to revocation, modification and renewal by issuing authorities. Governmental authorities have the power to enforce compliance with their regulations, and violations are subject to fines, injunctions or both. In the opinion of management, we are in substantial compliance with current applicable environmental laws and regulations, and have no material commitments for capital expenditures to comply with existing environmental requirements.Nevertheless, changes in existing environmental laws and regulations or in interpretations thereof could have a significant impact on us, as well as the oil 26 Table of Contents and natural gas industry in general. The Comprehensive Environmental Response, Compensation and Liability Act (‘‘CERCLA’’) and comparable state statutes impose strict and joint and several liabilities on owners and operators of certain sites and on persons who disposed of or arranged for the disposal of ‘‘hazardous substances’’ found at such sites. It is not uncommon for the neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment.The Resource Conservation and Recovery Act (‘‘RCRA’’) and comparable state statutes govern the disposal of ‘‘solid waste’’ and ‘‘hazardous waste’’ and authorize imposition of substantial fines and penalties for noncompliance. Although CERCLA currently excludes petroleum from its definition of ‘‘hazardous substance,’’ state laws affecting operations impose clean-up liability relating to petroleum and petroleum related products. In addition, although RCRA classifies certain oil field wastes as ‘‘non-hazardous,’’ such exploration and production wastes could be reclassified as hazardous wastes, thereby making such wastes subject to more stringent handling and disposal requirements. Competition and Marketing We will be faced with strong competition from many other companies and individuals engaged in the energy business, some of which are very large, well-established energy companies with substantial capabilities and established earnings records. We may be at a competitive disadvantage in acquiring prospects since it must compete with these individuals and companies, many of which have greater financial resources and larger technical staffs. Exploration for, and the production of, oil, gas and natural gas liquids are affected by the availability of pipe, casing and other tubular goods and certain other oil field equipment including drilling rigs and tools.We will depend upon independent drilling contractors to furnish rigs, equipment and tools to drill wells.Higher prices for products may result in competition among operators for drilling equipment, tubular goods and drilling crews which may affect the ability expeditiously to drill, complete, recomplete and work-over wells. The market for oil, gas and natural gas liquids is dependent upon a number of factors beyond our control, which at times cannot be accurately predicted.These factors include the extent of competitive domestic production and imports of oil, the availability of other sources of energy, fluctuations in seasonal supply and demand, and governmental regulation.In addition, there is always the possibility that new legislation may be enacted which would impose price controls or additional excise taxes upon crude oil.As of October 31, 2013, our oil production was being sold to Suncor.Natural gas sales were made to Kerr McGee and our natural gas liquids were being sold to Donovan Resources. The market price for crude oil is significantly affected by policies adopted by the member nations of Organization of Petroleum Exporting Countries (‘‘OPEC’’).Members of OPEC establish prices and production quotas among themselves for petroleum products from time to time with the intent of controlling the current global supply and consequently price levels.We are unable to predict the effect, if any, that OPEC or other countries will have on the amount of, or the prices received for, crude oil. 27 Table of Contents The market price for natural gas and natural gas liquids can be affected by supply and demand characteristics on a local basis.Customarily there are transportation fees, tap fees and price adjustments paid to pipeline and liquids buying companies.We are unable to predict the future prices we will receive for our production of natural gas, natural gas liquids and its components. Although as of August 31, 2014 we were selling our crude oil to one customer and our natural gas liquids to another customer, we do not believe that the loss of either of these customers would have a material effect on our operations since there is a ready market for crude oil and natural gas liquids. However, natural gas cannot be produced unless it is connected to a pipeline. Our gas wells in the Garcia field are not connected to a pipeline.If and when we are ble to connect our gas wells in the Garcia field to a pipeline, we will be dependent on the owner of the line to transport our gas. Our wells in the D-J Basin are connected to a pipeline and, as of June 30, 2014, the wells were collectively producing approximately 32 mcf of gas per day.However, if the pipeline was not available to transport our gas, we would have to shut in our gas wells until we could connect the gas wells to another pipelineThe pipeline presently transporting gas produced from our wells may be unavailable for a variety of reasons, including equipment failure and over capacity. Our inability to transport gas produced from our wells may have a material adverse effect on our operations, depending upon the quantities of oil produced in comparison to the quantities of gas which could be produced if a pipeline was available. Employees and Offices As of September 30, 2014, we had four full-time employees and no part-time employees. Our principal offices are located at 1ittleton Blvd., Littleton, CO 80120.Our offices, consisting of approximately 2200 square feet, are leased on a month-to-month basis at a rate of $2,667 per month.Our Chief Executive Officer, Paul Laird, is a partner in the entity that owns the building. We are a licensed oil and gas operator in Colorado.We are the operator of our wells in the Garcia Field and the Denver-Julesberg Basin. MANAGEMENT Our current officers and directors are listed below. Directors are generally elected at an annual shareholders’ meeting and hold office until the next annual shareholders’ meeting, or until their successors are elected and qualified.Executive officers are elected by directors and serve at the board’s discretion. 28 Table of Contents Name Age Position Paul Laird 57 Chief Executive Officer, Principal Financial and Accounting Officer and a Director Duane Bacon 76 Chief Operating Officer and a Director Roger May 57 Director Albert McMullin 56 Director On November 21, 2013, we acquired all of the outstanding shares of NRG in exchange for 14,872,157 shares of our common stock.In connection with this transaction, Paul Laird, Duane Bacon, Roger May and Albert McMullin were appointed as our officers and/or directors. The principal occupations of our officers and directors during the past several years are as follows: Paul Laird was appointed our Chief Executive Officer and a director on November 21, 2013.Since 1997, Mr. Laird has been the Chief Executive Officer and a Director of NRG.Between 2004 and 2009 Mr. Laird was the Chief Executive Officer of New Frontier Energy, Inc.Mr. Laird has over 30 years of experience in the Rocky Mountain oil and gas industry. Duane Bacon was appointed as our Chief Operating Officer and a director on November 21, 2013.Since December, 2010 Mr. Bacon has been the Chief Operating Officer of NRG.From 2000 to 2010, Mr. Bacon has been the President of Energy Oil and Gas, Inc. a private exploration and production company located in Longmont, Colorado. Roger May was appointed as one of our directors on November 21, 2013.Between 2010 and 2013, Mr. May was a director of NRG.Since 2005 Mr. May has been the Chief Executive Officer of RM Advisorts, LLC, a firm that consults with development-stage companies in the areas of capital formation and corporate structure. Mr. May has over 25 years of experience in the financial industry with Rauscher Pierce and Schneider Securities. Albert McMullin was appointed as one of our directors on November 21, 2013.He has been a director of NRG since 2011.Since 2010 he has been a senior Vice President of All American Oil and Gas Company, a firm focusing on enhanced oil recovery in California and Texas.Between 2006 and 2010 Mr. McMullin was the President of Standard Investment Company, a firm which provided consulting services to development stage companies.He has over 35 years of experience in the energy field and has worked for Exxon, Atlantic Richfield and United Gas Pipeline. The basis for the conclusion that each current director is qualified to serve as a director is shown below. Name Reason Paul Laird Oil and gas exploration and development experience Duane Bacon Oil and gas exploration and development experience 29 Table of Contents Name Reason Roger May Investment banking experience Albert McMullin Oil and gas exploration and development experience The Board of Directors serves as our audit and compensation committees. Mr. McMullin is independent, as that term is defined in Section 803 A(2) of the NYSE MKT Company Guide.We do not have a financial expert. We have not adopted a code of ethics applicable to our principal executive, financial and accounting officers and persons performing similar functions. Executive Compensation The following table summarizes the compensation received by our principal executive and financial officers during the two years ended October 31, 2013. Restricted Other Stock Option Annual Name and Fiscal Salary Bonus Awards Awards Compensation Principal Position Year Total $ $ Paul Laird Chief Executive Officer Duane Bacon Chief Operating Officer Philip F. Grey Chief Executive Officer (prior to 11/21/13) The dollar value of base salary (cash and non-cash) earned.With the exception of Philip F. Grey, amounts reflect payments made by NRG for the periods shown.During the years ended October 31, 2013 and October 31, 2012 we did not pay any compensation to any of our officers. The dollar value of bonus (cash and non-cash) earned. The value of the shares of restricted stock issued as compensation for services computed in accordance with ASC 718 on the date of grant. The value of all stock options computed in accordance with ASC 718 on the date of grant. All other compensation received that could not be properly reported in any other column of the table. 30 Table of Contents The following shows the amounts we expect to pay to our officers and directors during the twelve months ending October 31, 2014 and the amount of time these persons expect to devote to us. Percent of Time Projected to be Devoted to the Name Compensation Company’s Business Paul Laird $ % Duane Bacon $ % On January 1, 2011 we entered into an employment agreement with Paul Laird.The employment agreement provides that we will pay Mr. Laird a monthly salary of $12,500 during the term of the agreement.The Employment Agreement may be terminated at any time either by us or Mr. Laird. On January 1st of each year Mr. Laird will receive an annual cost of living increase equal to that received by employees of the Federal Government for the most recent year that data is available. If during the term of the Agreement we have three consecutive months of positive cash flow to such an extent that we would still be in positive cash flow if Mr. Laird’s salary was increased by 50%, Mr. Laird will receive an increase in his salary equal to his current salary multiplied by 50%. If Mr. Laird resigns or is terminated within a period beginning six months prior, and ending six months after a change in control, Mr. Laird will receive a payment from us equal to twelve months of his then current salary. If during the term of this Agreement Mr. Laird’s employment is terminated for any reason other than cause, death, or permanent disability, then we will pay Mr. Laird an amount equal to four months of his base salary then in effect. For purposes of the employment agreement: ● a change in control means either (i) a change in more than 32% of the members of the Board of Directors; or (ii) any entity, individual, or group of related entities or individuals obtains 40% or more of our ownership; ● cause means: (i) the commission, conviction of, or a plea of "guilty" or "no contest" by Mr. Laird to a felony under the laws of the United States or any state if such felony is work-related, materially impairs Mr. Laird’s ability to perform services for us, or results in a material loss to us or material damage to our reputation; (ii) Mr. Laird’s theft of our funds or property; 31 Table of Contents ● permanent disability means Mr. Laird’s inability to perform the essential functions of his position with or without reasonable accommodation for a period of 90 consecutive days due to any physical or mental impairment. On December 29, 2010 we entered into an employment agreement with Duane Bacon.The employment agreement provides that we will pay Mr. Bacon a monthly salary of $5,500 during the term of the agreement.The Employment Agreement may be terminated at any time either by us or Mr. Bacon. On January 1st of each year Mr. Bacon will receive an annual cost of living increase equal to that received by employees of the Federal Government for the most recent year that data is available. If during the term of the Agreement we have three consecutive months of positive cash flow to such an extent that we would still be in positive cash flow if Mr. Bacon’s salary was increased by 50%, Mr. Bacon will receive an increase in his salary equal to his current salary multiplied by 50%. Upon the sale of any of our assets, any sale of our capital stock, or our acquisition or merger, we will pay Mr. Bacon 1.5% of the proceeds from the sale of the assets or capital stock, or 1.5% of the value of the acquisition or merger. Upon our acquisition of any producing oil and gas properties, Mr. Bacon will receive 0.75% of the price paid for the properties. If Mr. Bacon resigns or is terminated within a period beginning six months prior, and ending six months after a change in control, Mr. Bacon will receive a payment from us equal to twelve months of his then current salary. If during the term of this Agreement Mr. Bacon’s employment is terminated for any reason other than cause, death, or permanent disability, then we will pay Mr. Bacon an amount equal to four months of his base salary then in effect. For purposes of the employment agreement: ● a change in control means either (i) a change in more than 32% of the members of the Board of Directors; or (ii) any entity, individual, or group of related entities or individuals obtains 40% or more of our ownership. ● cause means: (i) the commission, conviction of, or a plea of "guilty" or "no contest" by Mr. Bacon to a felony under the laws of the United States or any state if such felony is work-related, materially impairs Mr. Bacon’s ability to perform services for us, or results in a material loss to us or material damage to our reputation; 32 Table of Contents (ii) Mr. Bacon’s theft of our funds or property; ● permanent disability means Mr. Bacon’s inability to perform the essential functions of his position with or without reasonable accommodation for a period of 90 consecutive days due to any physical or mental impairment. Stock Option and Stock Bonus Plans.We do not have any stock option plans, although we may adopt one or more of such plans in the future. Long-Term Incentive Plans. We do not provide our officers or employees with pension, stock appreciation rights or long-term incentive plans. Employee Pension, Profit Sharing or other Retirement Plans.We do not have a defined benefit, pension plan, profit sharing or other retirement plan, although we may adopt one or more of such plans in the future. Other Arrangements.In 2011 we granted Paul Laird and Duane Bacon each a 1% overriding royalty on our leases in the Garcia Field.In the discretion of our directors, we may in the future grant overriding royalty interests to other persons. Compensation of Directors During Year Ended October 31, 2013.During the year ended October 31, 2013, we did not compensate our directors for acting as such. Related Party Transactions In December 2010 NRG acquired oil and gas properties from Energy Oil and Gas, Inc. for 2,500,000 shares of NRG’s common stock and a promissory note in the principal amount of $360,000.Duane Bacon, one of our officers and directors, controls Energy Oil and Gas, Inc. In connection with the acquisition of NRG by us, the following officers and directors received shares of our common stock in the amounts shown below. Name Number ofShares Paul Laird Duane Bacon Roger May Albert McMullin Shares were originally issued in the name of Energy Oil and Gas, Inc., a Company controlled by Mr. Bacon.Mr. Bacon subsequently assigned 1,041,023 of these shares to a number of persons who are not affiliated with us. 33 Table of Contents Philip F. Grey, our former officer and director, agreed to assume all of our liabilities (which were approximately $58,000) as of November 21, 2013, the date of the acquisition of Natural Resource Group. We paid $23,822, $43,116 and $63,074 during the fiscal years ended October 31, 2013, 2012 and 2011, respectively, to Paul Laird’s brother for land-man fees and expense reimbursements for performing contract land services for us. We paid $60,730 to Roger May for investor relations consulting in fiscal 2013. Paul Laird has a 50% interest in a partnership which leases office space to us.We paid rent of $32,000 to the partnership in each of the three years ended October 31, 2013. As discussed above under the heading “Other Arrangements”, we granted Paul Laird and Duane Bacon overriding royalties on some of our leases. PRINCIPAL SHAREHOLDERS The following table shows the beneficial ownership of our common stock as of the date of this prospectus by (i) each person whom we know beneficially owns more than 5% of the outstanding shares of its common stock; (ii) each of our officers; (iii) each of our directors; and (iv) all the officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Name and Address Number of Shares Percentage of Beneficial Owner Beneficially Owned of Class Paul Laird 1789 W. Littleton Blvd. Littleton, CO80120 Duane Bacon 5982 Heather Way Longmont, CO80503 Roger May 2780 Indiana Street Golden, CO80401 Albert McMullin 4501 Merrie Lane Belaire, TX77401 Raymond Mcelhaney 4035 Reserve Point Colorado Springs, CO 80904 34 Table of Contents All officers and directors as a group (four persons) Shares are held in the name of partnerships controlled by Mr. McMullin. SELLING SHAREHOLDERS By means of this prospectus: ● the former shareholders of NRG are offering to sell up to 10,250,540 shares of our common stock which they acquired in connection with our acquisition of NRG; and ● persons that purchased 2,752,000 shares of our common stock in private offerings are offering to sell their shares. Acquisition of NRG The selling shareholders named below acquired their shares in connection with our November 2013 acquisition of NRG. Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering Alexander, Nigel V. Baral, Lance Barish, Michael Bates, Les Benson, Gary L. Bogani, Mark c/f Nicholas Bogani Biozyme Incorporated Boonenberg, W.G. Bullock, Van K. Burns, Randolph Carlson, Becki L. Canning, Tracy A. Chramosta, Robert S. c/f Bella Cangelosi Chramosta Collier, Verne Digiuseppe, Nicholas R. Dosdall Properties, Inc. Energy Oil & Gas Forti, Thomas Glenn and Jean Johnson Co. Hamil, James R. 35 Table of Contents Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering Hardgae, Samuel A. Harpole, John A. Hedberg, Brian Hedberg, Jay Stanley Hedberg, Kelli Hill, Robert F. Horstman, Robert A. Howard, Gregory A. Hyperion, LLC Imhoff, Walter Jantzen, Alan L. Johnson, Van E. Joyce, Robert and Colleen JTIC Judith C. Jacobson Trust Kontiki Ventures, LLC Kroneberger, Bradley J. Krug, William R. Kuney, John R. Trust Laird, Kevin Laird, Steven M. Laird, Tim Loesch, Mary Beth Lovett, Russell B. and Patricia E. Mary Ann Strohl Living Trust Mathies, Fred J. McClinon, Rudolph, Jr. McElhaney, Caitlin M. McElhaney, Michelle C. McElhaney, Raymond and Tamera McGinnis, Ronald R. Candace McKey McKey, John D., Jr. Morrison, Robert Murphy, Jerome E. Myers, Paul D. Nordic, Gary E. Norton, Robert and Lisa Osbourn, Matthew N. O’Shea, John P. Pattison, K.L. Peierls, Brian E. Peierls, E. Jeffrey 36 Table of Contents Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering Peterson, Kristine M. Petrow, Chester B. Red Rocks Farms Energy Richard, James A. Salna, Robert Schramm, R. Ray Scott T. Strohl Trust Severance, H.L. Pension Plan and Trust Severance, H.L. Profit Sharing Plan and Trust Sidney Strohl Living Trust Slaton, Jolie Steffens, Daniel Mark Stehney, Jeffrey and Joy Steinberg, Kathrine and Erik Strohl, Sidney B. Stucky Red Bluff, Inc. Szekula, Steve Tasha Cook Trust Urbaniak, James and Therese Wessels, Pete M. Wilkins, Bernhard Charles Winfield Exploration Wright, James Yellow Ribbon, Inc. Yunt, William Eugene Zini, Paul John Fellowship of Christian Athletes National Center for Fathering Shares were assigned to these entities by Raymond and Tamera McElhaney. Subsequent to November 21, 2013, Energy Oil and Gas Corp. assigned its 2,020,531 shares to Duane and Ruth Bacon (979,508 shares) and to the persons listed below who may sell their shares by means of this prospectus. 37 Table of Contents Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering Jennie Abdo Dan Aubuchon Cheryl Ann Contreras Martin Barnett Randall and Candace Bean Cassandra Contreras Catherine E. Daniel Jessica L. Foisel Mathew P. Foisel Kurt Gerlach Wayne Haker Cathy Hinkle Devin Ireland Garret Ireland Krystal Karlinchak Robert Kellog Lonnie Lopez Ron Marting Ted Miller Brady J. Northrop Kendal R. Northrop Merle T. Northrop Penny R. Northrop Tony A. Orell Megan Pullam Allen and Norma Richardson Jared and Nancy Richardson Riversand Investments, LLC Roger Simpson Ann Sperduti Roderick B. Sweet Bowen D. Weiss David Wilcox Ed Williams Denny and Kathleen Zitek 38 Table of Contents The controlling persons of the non-individual selling shareholders named above are: Name of Shareholder Controlling Person Biozyme Robert Norton Dosdall Properties, Inc. Cory Dosdall Hyperion LLC Peter Paulin Judith C. Jacobsen Trust Judith C. Jacobsen Kontiki Ventures LLC Ryan Howell John R. Kuney Trust John R. Kuney Mary Ann Strohl Trust Mary Ann Strohl Red Rocks Farms Energy Judith C. Jacobsen Scott Strohl Trust Scott Strohl Sidney B. Strohl Trust Sidney B. Strohl Severance H.L. Pension Trust H.L. Severance Severance H.L. Profit Sharing Trust H.L. Severance Tasha Cook Trust Tasha Cook Winfield Exploration J.J. Richard Yellow Ribbon, Inc. Deann Gaeth Fellowship of Christian Athletes Raymond Turner National Center for Fathering Steve Wilson Riversand Investments, LLC Jennifer Northrup and Mark Northrup Private Placements Between October 2013 and June 2014 we sold shares of our common stock (at prices of $1.00, $0.80 and $0.50 per share) in private offerings to the persons listed below.These persons may sell their shares by means of this prospectus. Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering $1.00 Placement Nigel Alexander Candace McKey John D. McKey, Jr. Paul John Zini 39 Table of Contents Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering $0.80 Placement Van K. Bullock Peggy Maloney Richard L. Muller Dale Scott Nordby Zito Productions $0.50 Placement David B. Bennett Bland Living Trust Van K. Bullock Alan L. Davis DFG Ltd. Partnership Stephen and Virginia Duggan David and Pamela Maya Easter Erica Sue Easter Bruce Farrell Brian J. Finney Thomas C. Gahan James R. Hamil Sunie Marchbank Solomon JB Ironton LLC J-Bo Continuation Trust, James P. Graham JJG Educational Trust I JMT Trust for Ashish Thakore JMT Trust for Sameera Thakore William R. Krug Patrick Maloney MB Capital Management LLC Emily Miller MugDock Tavern Investments Brenden J. Murphy Jerome E. Murphy Lynn L. Nichols Brando Palazzo-Giorgio Peter Paulin 40 Table of Contents Shares to be Shares Sold in this Ownership Name of Selling Shareholder Owned Offering After Offering Jay Reano Daniel Root SMT Trust Daryl N. Snadon Patricia A. Snyder Jeffrey and Joyce Stehney Stucky Red Bluff, Inc. T-Bo Continuation Trust TCBG, Ltd. Suhrid Thakore James A. Urbaniak Donald L. Werner Bernhard C. Wilkins Robert E. Yellin Dennis G. Zitek The controlling persons of the non-individual selling shareholders named above are: Name of Shareholder Controlling Person Bland Living Trust Neil C. Bland DFG Ltd. Partnership James Graham JB Ironton LLC James Billings J-Bo Continuation Trust, James P. Graham James Graham JJG Educational Trust I James Graham JMT Trust for Ashish Thakore Shurid Thakore JMT Trust for Sameera Thakore Shurid Thakore MB Capital Management LLC Mark Bogani MugDock Tavern Investments James Graham SMT Trust Shurid Thakore Stucky Red Bluff, Inc. Judi Jacobsen T-Bo Continuation Trust James Graham TCBG, Ltd. James Graham Zito Productions Stephen LePeau With the exception of Raymond McElhaney, who owns more than 5% of our common stock, no selling shareholder has, or had, any material relationship with us, or our officers or directors.No selling shareholder is, to our knowledge, affiliated with a securities broker. 41 Table of Contents The shares of common stock owned by the selling shareholders may be offered and sold by means of this prospectus from time to time as market conditions permit, in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then-current market price, or in negotiated transactions. The shares of common stock may be sold by one or more of the following methods, without limitation: ● a block trade in which a broker or dealer so engaged will attempt to sell the securities as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker or dealer as principal and resale by such broker or dealer for its account pursuant to this prospectus; ● ordinary brokerage transactions and transactions in which the broker solicits purchasers; and ● face-to-face transactions between sellers and purchasers without a broker/dealer. In competing sales, brokers or dealers engaged by the selling shareholders may arrange for other brokers or dealers to participate.Brokers or dealers may receive commissions or discounts from selling shareholders in amounts to be negotiated.As to any particular broker-dealer, this compensation might be in excess of customary commissions.Neither we nor the selling stockholders can presently estimate the amount of such compensation.Notwithstanding the above, no FINRA member will charge commissions that exceed 8% of the total proceeds from the sale. The selling shareholders and any broker/dealers who act in connection with the sale of their securities may be deemed to be "underwriters" within the meaning of §2(11) of the Securities Acts of 1933, and any commissions received by them and any profit on any resale of the securities as principal might be deemed to be underwriting discounts and commissions under the Securities Act. If any selling shareholder enters into an agreement to sell his or her securities to a broker-dealer as principal, and the broker-dealer is acting as an underwriter, we will file a post-effective amendment to the registration statement, of which this prospectus is a part, identifying the broker-dealer, providing required information concerning the plan of distribution, and otherwise revising the disclosures in this prospectus as needed.We will also file the agreement between the selling shareholder and the broker-dealer as an exhibit to the post-effective amendment to the registration statement. The selling stockholders may also sell their shares pursuant to Rule 144 under the Securities Act of 1933. 42 Table of Contents We have advised the selling shareholders that they, and any securities broker/dealers or others who sell the common stock or warrants on behalf of the selling shareholders, may be deemed to be statutory underwriters and will be subject to the prospectus delivery requirements under the Securities Act of 1933.We have also advised each selling shareholder that in the event of a "distribution" of the securities owned by the selling shareholder, the selling shareholder, any "affiliated purchasers", and any broker/dealer or other person who participates in the distribution may be subject to Rule 102 of Regulation M under the Securities Exchange Act of 1934 ("1934 Act") until their participation in that distribution is completed.Rule 102 makes it unlawful for any person who is participating in a distribution to bid for or purchase securities of the same class as is the subject of the distribution.A "distribution" is defined in Rule 102 as an offering of securities "that is distinguished from ordinary trading transactions by the magnitude of the offering and the presence of special selling efforts and selling methods".We have also advised the selling shareholders that Rule 101 of Regulation M under the 1934 Act prohibits any "stabilizing bid" or "stabilizing purchase" for the purpose of pegging, fixing or stabilizing the price of the common stock in connection with this offering. DESCRIPTION OF SECURITIES Common Stock We are authorized to issue 450,000,000 shares of common stock.Holders of common stock are each entitled to cast one vote for each share held of record on all matters presented to shareholders.Cumulative voting is not allowed; hence, the holders of a majority of our outstanding shares of common stock can elect all directors. Holders of common stock are entitled to receive such dividends as may be declared by the Board out of funds legally available and, in the event of liquidation, to share pro rata in any distribution of our assets after payment of liabilities.Our directors are not obligated to declare a dividend.It is not anticipated that dividends will be paid in the foreseeable future. Holders of common stock do not have preemptive rights to subscribe to any additional shares which may be issued in the future.There are no conversion, redemption, sinking fund or similar provisions regarding the common stock.All outstanding shares of common stock are fully paid and nonassessable. Preferred Stock We are authorized to issue 50,000,000 shares of preferred stock.Shares of preferred stock may be issued from time to time in one or more series as may be determined by the Board of Directors.The voting powers and preferences, the relative rights of each such series and the qualifications, limitations and restrictions of each series will be established by the Board of Directors.Our directors may issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in transactions such as mergers or tender offers if these transactions are not favored by management.As of the date of this prospectus we had not issued any shares of preferred stock. 43 Table of Contents Transfer Agent and Registrar Our transfer agent is: Transhare, Inc. 4626 S. Broadway Englewood, CO 80113 Phone: 303-662-1112 Fax: 303-662-1113 LEGAL PROCEEDINGS We are not involved in any legal proceedings and we do not know of any legal proceedings which are threatened or contemplated. INDEMNIFICATION Our Bylaws authorize indemnification of a director, officer, employee or agent against expenses incurred by him in connection with any action, suit, or proceeding to which he is named a party by reason of his having acted or served in such capacity, except for liabilities arising from his own misconduct or negligence in performance of his duty.In addition, even a director, officer, employee, or agent found liable for misconduct or negligence in the performance of his duty may obtain such indemnification if, in view of all the circumstances in the case, a court of competent jurisdiction determines such person is fairly and reasonably entitled to indemnification.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers, or controlling persons pursuant to these provisions, we have been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is therefore unenforceable. GLOSSARY OF OIL AND GAS TERMS DEVELOPED ACREAGE. The number of acres that are allocated or assignable to productive wells or wells capable of production. DISPOSAL WELL. A well employed for the reinjection of salt water produced with oil into an underground formation. HELD BY PRODUCTION. A provision in an oil, gas and mineral lease that perpetuates an entity's right to operate a property or concession as long as the property or concession produces a minimum paying quantity of oil or gas. 44 Table of Contents INJECTION WELL. A well employed for the injection into an underground formation of water, gas or other fluid to maintain underground pressures which would otherwise be reduced by the production of oil or gas. LANDOWNER'S ROYALTY. A percentage share of production, or the value derived from production, which is granted to the lessor or landowner in the oil and gas lease, and which is free of the costs of drilling, completing, and operating an oil or gas well. LEASE. Full or partial interests in an oil and gas lease, authorizing the owner thereof to drill for, reduce to possession and produce oil and gas upon payment of rentals, bonuses and/or royalties. Oil and gas leases are generally acquired from private landowners and federal and state governments. The term of an oil and gas lease typically ranges from three to ten years and requires annual lease rental payments of $1.00 to $2.00 per acre. If a producing oil or gas well is drilled on the lease prior to the expiration of the lease, the lease will generally remain in effect until the oil or gas production from the well ends. The owner of the lease is required to pay the owner of the leased property a royalty which is usually between 12.5% and 16.6% of the gross amount received from the sale of the oil or gas produced from the well. LEASE OPERATING EXPENSES. The expenses of producing oil or gas from a formation, consisting of the costs incurred to operate and maintain wells and related equipment and facilities, including labor costs, repair and maintenance, supplies, insurance, production, severance and other production excise taxes. NET ACRES OR WELLS. A net well or acre is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one. The number of net wells or acres is the sum of the fractional working interests owned in gross wells or acres expressed as whole numbers and fractions. NET REVENUE INTEREST. A percentage share of production, or the value derived from production, from an oil or gas well and which is free of the costs of drilling, completing and operating the well. OVERRIDING ROYALTY. A percentage share of production, or the value derived from production, which is free of all costs of drilling, completing and operating an oil or gas well, and is created by the lessee or working interest owner and paid by the lessee or working interest owner to the owner of the overriding royalty. PRODUCING PROPERTY. A property (or interest therein) producing oil or gas in commercial quantities or that is shut-in but capable of producing oil or gas in commercial quantities. Interests in a property may include working interests, production payments, royalty interests and other non-working interests. PROSPECT. An area in which a party owns or intends to acquire one or more oil and gas interests, which is geographically defined on the basis of geological data and which is reasonably anticipated to contain at least one reservoir of oil, gas or other hydrocarbons. 45 Table of Contents PROVED RESERVES. Proved oil and gas reserves are the estimated quantities of crude oil, natural gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions (prices and costs held constant as of the date the estimate is made). SHUT-IN WELL. A well which is capable of producing oil or gas but which is temporarily not producing due to mechanical problems or a lack of market for the well's oil or gas. UNDEVELOPED ACREAGE. Lease acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas regardless of whether or not such acreage contains proved reserves. Undeveloped acreage should not be confused with undrilled acreage which is "Held by Production" under the terms of a lease. WORKING INTEREST. A percentage of ownership in an oil and gas lease granting its owner the right to explore, drill and produce oil and gas from a tract of property. Working interest owners are obligated to pay a corresponding percentage of the cost of leasing, drilling, producing and operating a well. After royalties are paid, the working interest also entitles its owner to share in production revenues with other working interest owners, based on the percentage of the working interest owned. AVAILABLE INFORMATION We have filed with the Securities and Exchange Commission a Registration Statement on Form S-1 (together with all amendments and exhibits) under the Securities Act of 1933, as amended, with respect to the Securities offered by this prospectus.This prospectus does not contain all of the information set forth in the Registration Statement, certain parts of which are omitted in accordance with the rules and regulations of the Securities and Exchange Commission.For further information, reference is made to the Registration Statement which may be read and copied at the Commission’s Public Reference Room. We are subject to the requirements of the Securities and Exchange Act of 1934 and are required to file reports and other information with the Securities and Exchange Commission.Copies of any such reports and other information filed by us can also be read and copied at the Commission’s Public Reference Room. The Public Reference Room is located at100F Street, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding public companies.The address of the site is http://www.sec.gov. 46 Table of Contents NATURAL RESOURCE GROUP, INC. FINANCIAL STATEMENTS FOR THE YEARS ENDED OCTOBER 31, 2 F - I Table of Contents TABLE OF CONTENTS Page Reports of Independent Registered Public Accounting Firms F-1 & 2 Financial Statements: Balance Sheets F-3 Statements of Operations F-4 Statement of Changes in Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F - II Table of Contents To the Board of Directors and Stockholders of Natural Resources Group, Inc. Littleton, Colorado REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheet of Natural Resources Group, Inc. as of October 31, 2013, and the related statements of operations, changes in stockholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Natural Resources Group, Inc. as of October 31, 2013, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred significant losses from operations. This factor raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida May 15, 2014 F - 1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Natural Resources Group, Inc. Littleton, Colorado We have audited the balance sheet of Natural Resources Group, Inc. (the "Company") as of October 31, 2012, and the related statements of operations, stockholders' equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Natural Resources Group, Inc. as of October 31, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1, the Company has losses from continuing operations and has a working capital deficit. These factors raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas November 21, 2013 F - 2 Table of Contents Natural ResourceGroup, Inc. BALANCE SHEETS October 31, October 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, trade Prepaid expenses Total current assets LONG-LIVED ASSETS Property and Equipment, net of accumulated depreciation of $4,111 and $1,494 Oil and gas properties - proved (successful efforts method) net of accumulated depletion of $56,726 and $41,567 Oil and gas properties - proved undeveloped (successful efforts method) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Current portion of instalment loan - Notes payable - Accrued interest Accrued interest, related party Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt, related party Long term debt, installment loan - Long term debt, other - Asset retirement obligation COMMITMENTS AND CONTINGENT LIABILITIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.2394 par value20,000,000 shares authorized: Series A Convertible, 1,044,101 shares authorized -0- and 208,820 shares issued and outstanding in 2013 and 2012 respectively - Common stock, $0.0001 par value, 80,000,000 shares authorized, 14,558,151 and 13,093,704 shares issued and outstanding in 2013 and 2012 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. F - 3 Table of Contents Natural Resource Group, Inc. STATEMENTS OF OPERATIONS YearsEnded October 31, October 31, Operating revenues Oil and gas sales $ $ Consulting fees - Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Depreciation expense Depletion expense Accretion expense Impairment and abandonments - Total operating expenses (Loss) from operations ) ) Other income (expense) Loss on debt extinguishment ) - Loss on disposition of assets ) - Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. F - 4 Table of Contents Natural Resource Group, Inc. STATEMENT OF STOCKHOLDERS' EQUITY Preferred Stock $.2394 Par Value Common Stock $.0001 Par Value Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance October 31, 2011 $ ) $ Common stock issued for cash - - 35 - Net (loss) for the year - ) ) Balance October 31, 2012 ) Conversion of preferred stock to common ) ) 21 - - Conversion of debt for common stock - - 40 - Common stock issued for cash 86 - Common stock issuance costs ) - ) Net loss for period ) ) Balance October 31, 2013 - $
